—Order unanimously affirmed without costs. Memorandum: Petitioner met its burden of proving by clear and convincing evidence that respondent, by reason of mental illness, is presently and for the foreseeable future unable to provide proper and adequate care for his child (see, Social Services Law § 384-b [4] [c]; [6] [a]; Matter of Jarred R., 236 AD2d 888; Matter of Lonette Monique C., 236 AD2d 880; Matter of Johnine Rebecca C., 209 AD2d 1029; Matter of James J., 207 AD2d 960). The court-appointed psychiatrist testified that respondent has a history of drug and alcohol abuse and that he is suffering from paranoid schizophrenia. He testified that respondent had been hospitalized for mental illness on several occasions over the past 13 or 14 years and that there is little possibility of long-term improvement. The psychiatrist further testified that there is a strong possibility that respondent will resume using illegal drugs and stop taking his prescribed anti-psychotic medication and concluded that the child would be in danger of becoming neglected if placed in respondent’s custody. Respondent rested without submitting any evidence.
Family Court did not err in failing to appoint a guardian ad litem for respondent. There is no evidence tending to show that respondent, who was present at the fact-finding hearing with his attorney, was incapable of adequately defending his rights (see, Urban Pathways v Lublin, 227 AD2d 186; CPLR 1201). (Appeal from Order of Erie County Family Court, Townsend, J. — Terminate Parental Rights.) Present — Denman, P. J., Law-ton, Wisner, Balio and Boehm, JJ.